



Exhibit 10.3


Execution Version


NOTE EXCHANGE AGREEMENT


This NOTE EXCHANGE AGREEMENT (“Agreement”), is made as of July 31, 2017
(the “Execution Date”), between Glowpoint, Inc., a Delaware corporation
(“Company”), and Shareholder Representative Services LLC, solely in its capacity
as the Sellers’ Representative for the benefit of the Stockholders (as defined
in the Merger Agreement (as defined below)) (“Noteholder”).


RECITALS


A.
Company, pursuant to that certain Agreement and Plan of Merger by and among
Company, GPAV Merger Sub, Inc., Affinity VideoNet, Inc. and Noteholder dated
August 12, 2012 (“Merger Agreement”), made in favor of Noteholder that certain
Third Amended and Restated Nonnegotiable Promissory Note dated February 27, 2015
(“Note”) in the original principal amount of $1,784,692.48. As of July 31, 2017,
the Note’s current unpaid balance, including principal and accrued interest, is
$2,562,260.69.



B.
Company and Noteholder have agreed to exchange the Note for newly issued shares
of Company’s common stock, par value $0.0001 (“Common Stock”) on the terms and
conditions set forth in this Agreement.



NOW, THEREFORE, the parties hereto agree as follows:


1.    Exchange.


1.1 Exchange Listing. Subject to notice of issuance, the Shares (as defined
below) have been approved for listing on the NYSE MKT LLC.


1.2    Exchange. Subject to the terms and conditions of this Agreement and upon
Company’s receipt of the SRS Certificate (as defined below), Company will cause
to be issued to each holder of the Note (the “Holders”) listed on the SRS
Certificate the number of shares of Common Stock specified opposite such
Holder’s name on the SRS Certificate, for an aggregate of 7,326,000 shares of
Common Stock (the “Shares”). On the Execution Date and subject to the terms and
conditions of this Agreement, in exchange for the issuance of the Shares,
Noteholder will deliver or cause to be delivered the Note for cancellation
(which shall include all claims arising out of or relating to the Note,
including, without limitation, any accrued but unpaid interest thereon), without
the payment of any additional consideration. The issuance of the Shares to
Holders will be made without registration of the Shares under the Securities Act
of 1933, as amended (“Securities Act”), in reliance upon the exemption therefrom
provided by Section 3(a)(9) of the Securities Act. The transactions contemplated
under this Section 1.2 may be referred to collectively hereinafter as
the “Exchange.”


        

--------------------------------------------------------------------------------







2.    Deliveries.


2.1    Deliveries.


a.On the Execution Date, Company shall have executed the following documents and
consummated the transactions contemplated thereby:


i.
Business Financing Agreement with Western Alliance Bank, as lender, in the
amount of $1,100,000;

ii.
Second Lien Senior Secured Loan Facility with Super G Capital, as lender, in the
amount of $1,100,000;

iii.
Redemption Agreement with Main Street Equity Interests, Inc., Main Street
Mezzanine Fund, LP, and Main Street Capital II, LP; and

iv.
Payoff Letter with Main Street Capital Corporation and Main Street Equity
Investments, Inc.



b.On the Execution Date, Noteholder shall deliver or cause to be delivered to
Company the Note for cancellation;


c.No later than one business day following the Execution Date, Noteholder shall
deliver to Company a certificate, executed by an executive officer or other
authorized person of Noteholder, setting forth the Holders to be issued Shares
and the number of Shares to be issued to each Holder (the “SRS Certificate”);
and


d.Upon Company’s receipt of the SRS Certificate, Company shall cause to be
issued the Shares in the name of the Holders, and shall deliver to the Holders
one or more stock certificates representing the Shares being issued, duly
endorsed or accompanied by duly executed stock powers sufficient to validly
transfer the Shares to the Holders.


3.    Representations and Warranties of Noteholder. Noteholder represents and
warrants to Company that the statements contained in this Section 3 are true and
correct as of the date of this Agreement, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date).


3.1    Organization, Standing and Qualification. Noteholder is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Colorado and has all requisite corporate power and
authority and governmental authorizations to own, lease and operate its
properties and carry on its business as it is now being conducted. Noteholder is
duly licensed or qualified to do business as a foreign limited liability company
in each other jurisdiction where such license or qualification is required,
except where the lack of such qualification would not have a material adverse
effect on its business or properties.




2

--------------------------------------------------------------------------------





3.2    Authorization. Noteholder has all limited liability company power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Noteholder in connection with the consummation of the transactions
contemplated hereby and thereby (the “Ancillary Agreements”), and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by Noteholder of this Agreement and each Ancillary Agreement, and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary respective limited liability company action on
behalf of Noteholder. This Agreement and each Ancillary Agreement has been duly
executed and delivered by Noteholder and (assuming the due authorization,
execution and delivery by the other parties hereto and thereto) this Agreement
and each Ancillary Agreement constitutes the legal, valid and binding
obligations of Noteholder, enforceable against Noteholder in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer, fraudulent conveyance and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).


3.3    Conflicts; Consents of Third Parties.


a.None of the execution and delivery by Noteholder of this Agreement or the
Ancillary Agreements, the consummation of the transactions contemplated hereby
or thereby, or compliance by Noteholder with any of the provisions hereof or
thereof will result in any violation of or default (with or without notice or
lapse of time, or both) under, give rise to a right of acceleration, termination
or cancellation of any obligation under, require a consent or waiver under,
require the payment of a penalty or increased liabilities or fees or the loss of
a material benefit under or result in the creation of any lien, encumbrance,
pledge, mortgage, deed of trust, security interest, claim, lease, sublease,
charge, option, right of first refusal, easement, servitude, title defect or
objection, hypothecation, transfer restriction or other encumbrance
(collectively, “Liens”) upon any of the properties or assets of Noteholder under
any provision of (i) the certificate of formation and limited liability company
agreement of Noteholder; (ii) any material contract or material permit to which
Noteholder is a party or by which any of the properties or assets of Noteholder
are bound; (iii) any governmental order, injunction, judgment, decree or ruling
applicable to Noteholder or by which any of the properties or assets of
Noteholder are bound; or (iv) any applicable law, other than, in the case of
clauses (ii), (iii) and (iv), such items that would not, individually or in
aggregate, reasonably be expected to impair in any material respect the ability
of Noteholder to perform its obligations under this Agreement or prevent or
materially delay the consummation of the transactions contemplated by this
Agreement.


b.No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
(collectively, “Consents”) is required on the part of Noteholder in connection
with the execution and delivery of this Agreement or the Ancillary Agreements or
the compliance by Noteholder with any of the provisions hereof or thereof.




3

--------------------------------------------------------------------------------





3.4    Ownership; Transferability. Each Holder is the record and beneficial
holder of its originally issued undivided interest in the Note free and clear of
any Lien, other than restrictions under the Securities Act.


3.5    Investment Representations.


a.    Each Holder acknowledges that the Shares are being offered and exchanged
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of each Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of such Holder
to acquire the Shares. Each Holder acknowledges that the Shares shall be issued
to such Holder solely in exchange for such Holder’s interest in the Note without
the payment of any additional consideration. As of the date hereof, none of
Noteholder or Holders has and or will pay any commission or other remuneration,
directly or indirectly, to any broker or other intermediary, in connection with
the Exchange. No person has acted, directly or indirectly, as a broker or other
intermediary for any Holder or Noteholder in connection with the Exchange and no
person is entitled to any commission or other remuneration.


b    [Reserved]


3.6    [Reserved]


3.7    Exculpation Among Investors. Each Holder acknowledges that it is not
relying upon any person, firm or corporation, other than Company and its
officers and directors, in making its decision to participate in the Exchange.
Each Holder agrees that neither Noteholder nor any Holder nor the respective
controlling persons, officers, directors, partners, agents, or employees of
Noteholder or any Holder shall be liable to any other Holder for any actions
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the Exchange.


4.    Representations and Warranties of Company. Except as otherwise set forth
in the Company SEC Documents (as defined below), Company represents and warrants
to Noteholder that the statements contained in this Section 4 are true and
correct as of the date of this Agreement, except to the extent such
representations and warranties are specifically made as of a particular date (in
which case such representations and warranties will be true and correct as of
such date).


4.1    Organization, Standing and Qualification. Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority and governmental
authorizations to own, lease and operate its properties and carry on its
business as it is now being conducted. Company is duly licensed or qualified to
do business as a foreign corporation in each other jurisdiction where such
license or qualification is required, except where the lack of such
qualification would not have a material adverse effect on its business or
properties.


4.2    Authorization. Company has all corporate power and authority to execute
and


4

--------------------------------------------------------------------------------





deliver this Agreement and each Ancillary Agreement, and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Company of this Agreement and each Ancillary Agreement, and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary respective corporate action on behalf of Company.
This Agreement and each Ancillary Agreement has been duly executed and delivered
by Company and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement and each Ancillary Agreement
constitutes the legal, valid and binding obligations of Company, enforceable
against Company in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer,
fraudulent conveyance and similar laws affecting creditors’ rights and remedies
generally, and subject, as to enforceability, to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).


4.3    Conflicts; Consents of Third Parties.


a.None of the execution and delivery by Company of this Agreement or the
Ancillary Agreements, the consummation of the transactions contemplated hereby
or thereby, or compliance by Company with any of the provisions hereof or
thereof will result in any violation of or default (with or without notice or
lapse of time, or both) under, give rise to a right of acceleration, termination
or cancellation of any obligation under, require a consent or waiver under,
require the payment of a penalty or increased liabilities or fees or the loss of
a material benefit under or result in the creation of any Lien upon any of the
properties or assets of Company under any provision of (i) the certificate of
incorporation and by-laws of Company; (ii) any material contract or material
permit to which Company is a party or by which any of the properties or assets
of Company are bound; (iii) any governmental order, injunction, judgment, decree
or ruling applicable to Company or by which any of the properties or assets of
Company are bound; or (iv) any applicable law, other than, in the case of
clauses (ii), (iii) and (iv), such items that would not, individually or in
aggregate, reasonably be expected to impair in any material respect the ability
of Company to perform its obligations under this Agreement or prevent or
materially delay the consummation of the transactions contemplated by this
Agreement.


b.No Consents are required on the part of Company in connection with the
execution and delivery of this Agreement or the Ancillary Agreements or the
compliance by Company with any of the provisions hereof or thereof, except for
those Consents that have been made prior to the date hereof.


4.4    SEC Reports and Financial Statements.


a.Since January 1, 2017, Company has timely filed or furnished with the
Securities and Exchange Commission (the “SEC”) all forms, reports, schedules,
statements and other documents required to be filed or furnished under the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”), including (i) its Annual Report on
Form 10-K for the year ended December 31, 2016, (ii) its proxy statement
relating to the 2017 annual meeting of stockholders (in the form mailed to
stockholders) and (iii)


5

--------------------------------------------------------------------------------





all other forms, reports and registration statements required to be filed or
furnished by Company with the SEC since January 1, 2017. The documents described
in clauses (i)-(iii) above (whether filed or furnished before, on or after the
date of this Agreement), as amended prior to the date of this Agreement, are
referred to in this Agreement collectively as the “Company SEC Documents.” As of
their respective dates (or amendment dates, if amended prior to the date of this
Agreement), the Company SEC Documents, including the financial statements and
schedules provided therein or incorporated by reference therein, (x) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (y) complied in all material respects with the applicable
requirements of the Exchange Act, the Securities Act, Sarbanes-Oxley Act of 2002
(“SOX”) and the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”), as the case may be.


b.The December 31, 2016 consolidated balance sheets of Company and the related
consolidated statements of income, consolidated statements of shareholders’
equity and consolidated statements of cash flows (including, in each case, the
related notes, where applicable), as reported in Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2016 filed with the SEC under the
Exchange Act fairly present (subject, in the case of the unaudited statements,
to recurring audit adjustments normal in nature and amount), in all material
respects in accordance with GAAP, the consolidated financial position and the
results of the consolidated operations, cash flows and changes in stockholders’
equity of Company and its subsidiaries as of the respective dates or for the
respective fiscal periods therein set forth; each of such statements (including
the related notes, where applicable) complies with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto; and each of such statements (including the related notes, where
applicable) has been prepared in accordance with GAAP consistently applied
during the periods involved, except as indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q. The books and records
of Company and its subsidiaries have been, and are being, maintained in
accordance with GAAP and any other applicable legal and accounting requirements
and reflect only actual transactions. EisnerAmper LLP, the independent public
accounting firm of Company, has not resigned or been dismissed as independent
public accountants of Company as a result of or in connection with any
disagreements with Company on a matter of accounting principles or practices,
financial statement disclosure or auditing scope or procedure.


c.There are no outstanding or unresolved comments received from the SEC with
respect to Company SEC Documents. No executive officer of Company has failed in
any respect to make the certification required of him or her under Sections 302
or 906 of SOX and to the knowledge of Company no enforcement action has been
initiated against Company relating to disclosures contained in any Company SEC
Documents.


d.Since the date Company was listed on the NYSE MKT, other than the
noncompliance described in the notice of noncompliance received by Company from
the NYSE MKT on April 5, 2017 (the “NYSE Noncompliance”), Company has complied
in all material respects with the applicable listing and corporate governance
rules of the NYSE MKT.




6

--------------------------------------------------------------------------------





4.5 Section 3(a)(9) Compliance. Company acknowledges that the Shares are being
offered and exchanged in reliance on the exemption from registration provided by
Section 3(a)(9) of the Securities Act. As of the date hereof, Company has not
and will not pay any commission or other remuneration, directly or indirectly,
to any broker or other intermediary, in connection with the Exchange. No person
has acted, directly or indirectly, as a broker or other intermediary for Company
in connection with the Exchange and no person is entitled to any commission or
other remuneration.


4.6 Subsidiaries.


a.With respect to each subsidiary of Company its articles of incorporation,
bylaws (or equivalent organizational and governing documents) are in full force
and effect. No subsidiary is in material violation in any respect of any of the
provisions of its certificate of incorporation and bylaws (or equivalent
organizational and governing documents).


b.All of the outstanding shares of capital stock and other equity interests of
each of the subsidiaries have been validly issued and are fully paid and
nonassessable, and are owned by Company or a subsidiary of Company free and
clear of any Liens, with respect thereto. None of the subsidiaries of Company
own any of Company’s issued and outstanding common stock or preferred stock.


c.Each subsidiary is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, as the case may be (and assuming the good
standing concept exists in the applicable jurisdiction), and has all requisite
corporate, limited liability company or partnership power and authority and
governmental authorizations to own, operate, lease and otherwise hold its assets
and to carry on its business as it is now being conducted (except to the extent
that any failure to have such power, authority and authorizations would not have
a material adverse effect on its business or properties), and is duly licensed
or qualified to do business in each other jurisdiction (assuming the
qualification concept exists in the applicable jurisdiction) where such license
or qualification is required (except where the lack of such qualification would
not have a material adverse effect on its business or properties).


4.7 Internal Controls Over Reporting. Company has established and maintains
internal control over financial reporting and disclosure controls and procedures
(as such terms are defined in Rule 13a-15 and Rule 15d-15 under the Exchange
Act). Company’s disclosure controls and procedures are designed to ensure that
material information relating to Company, including its consolidated
subsidiaries, required to be disclosed by Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to Company’s
principal executive officer and its principal financial officer to allow timely
decisions regarding required disclosure; and such disclosure controls and
procedures are effective to ensure that information required to be disclosed by
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in SEC rules and forms. Company’s principal executive officer and its principal
financial officer have disclosed, based on their most recent evaluation, to
Company’s auditors and the audit committee of Company’s board of directors (x)
all significant deficiencies in the design or operation of internal controls
which could adversely


7

--------------------------------------------------------------------------------





affect Company’s ability to record, process, summarize and report financial data
and have identified for Company’s auditors any material weaknesses in internal
controls and (y) any fraud, whether or not material, that involves management or
other employees who have a significant role in Company’s internal controls. The
principal executive officer and the principal financial officer of Company have
made all certifications required by SOX, the Exchange Act and any related rules
and regulations promulgated by the SEC with respect to the Company SEC
Documents, and the statements contained in such certifications are complete and
correct. The management of Company has completed its assessment of the
effectiveness of Company’s internal control over financial reporting in
compliance with the requirements of Section 404 of SOX for the year ended
December 31, 2016, and such assessment concluded that such controls were
effective. To the knowledge of Company, there are no facts or circumstances that
would prevent its chief executive officer and chief financial officer from
giving the certifications and attestations required pursuant to the rules and
regulations adopted pursuant to Section 404 of SOX, without qualification, when
next due.


4.8 Legal Proceedings. There are no judicial, administrative or arbitral
actions, complaints, charges, inquiries, grievances, investigations, reviews,
suits or proceedings (public or private) by or before a governmental body
(“Legal Proceedings”) entered against, involving, pending or, to the knowledge
of Company, threatened in writing against Company or any of its subsidiaries,
except for such Legal Proceedings that if adversely determined would not be
reasonably likely to result in a material adverse effect on its business or
properties.


4.9 Compliance with Laws; Permits.


a. Except for the NYSE Noncompliance, Company and its subsidiaries are in
compliance in all respects with all laws of any governmental body applicable to
their respective business or operations except where failure to comply would not
be reasonably expected to have a material adverse effect on their business or
operations). Except with respect to immaterial violations of any laws, neither
Company nor any of its subsidiaries have received any written notice of, has
knowledge of or has been charged with, the violation of any laws.


b.Company and its subsidiaries have all permits which are required for the
operation of their respective businesses as presently conducted, except where
the absence of which would not be reasonably likely to be material to Company
(individually or in the aggregate). Neither Company nor any of its subsidiaries
are in default or violation (and no event has occurred which, with notice or the
lapse of time or both, would constitute a default or violation) of any term,
condition or provision of any permit to which it is a party.


4.10    Shares Issued; Capitalization. The Shares, when issued, sold and
delivered in accordance with the terms of this Agreement, shall be validly
authorized and issued, fully paid and nonassessable and will be free of
restriction on transfer other than restrictions on transfer under this Agreement
and the Ancillary Agreements and under applicable state and federal securities
laws. Company is not a party to any agreement incident to which one or more
shareholders are bound to vote their shares (either at a meeting or by written
consent) in any particular manner, and Company is not aware of any such
agreement to which Company itself is not a party. The entire authorized capital
stock of Company consists of 150,000,000 shares of Common Stock, of which
36,534,840


8

--------------------------------------------------------------------------------





shares were issued and outstanding as of July 31, 2017, and 5,000,000 shares of
Company’s preferred stock, $0.0001 par value per share, of which 32 shares were
issued and outstanding as of July 31, 2017.


5.    Survival of Representations and Warranties. The representations,
warranties, covenants, and obligations of Company and Noteholder and Holders set
forth in this Agreement shall survive the execution and delivery hereof for a
period of one year following the Execution Date.


6.    Miscellaneous Provisions.


6.1    Notices. Any notice, report, demand, waiver, consent or other
communication given by a party under this Agreement shall be in writing, may be
given by a party or its legal counsel, and shall deemed to be duly given upon
delivery by Federal Express or similar overnight courier service which provides
evidence of delivery, or when delivered by facsimile transmission if a copy
thereof is also delivered in person or by overnight courier. Notices of address
change shall be effective only upon receipt notwithstanding the provisions of
the foregoing sentence. Any such notices shall be delivered to the following:




If to Company:        Glowpoint, Inc.
1776 Lincoln Street, Suite 1300
Denver, Colorado 80203
Attn: David Clark
Fax: (866) 703-2089


with a copy to:            Faegre Baker Daniels LLP                    
3200 Wells Fargo Center
1700 Lincoln Street
Denver, CO 80203-4532                    Attn:    Jeff Sherman
Fax:    (303) 607-3600


If to Noteholder or Holders:    Shareholder Representative Services LLC
1614 15th Street, Suite 200
Denver, CO 80202
Attn: Managing Director
Fax: (303) 623-0294


with a copy to:            Cooley LLP
380 Interlocken Crescent, Suite 900
Broomfield, CO 80021-8023                    Attn:    Jim Linfield
Fax:    (720) 566-4099




9

--------------------------------------------------------------------------------





6.2    Expenses. Upon consummation of the Exchange, all legal and administrative
costs incurred in connection with this Agreement and the transactions
contemplated hereby, including reasonable fees and expenses (not to exceed
$30,000) of Noteholder’s legal counsel, shall be paid by Company.


6.3    Governing Law and Jurisdiction. All issues and questions concerning the
application, construction, validity, interpretation and enforcement of, and any
dispute arising under, this Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule. Each party hereto
hereby irrevocably consents and agrees to the exclusive personal jurisdiction of
the federal or state courts of the State of Delaware located in New Castle
County, Delaware for any action, suit or proceeding arising in connection with
any disagreement, dispute, controversy or claim arising out of or relating to
this Agreement. Each of the parties hereto hereby waives, and agrees not to
assert, as a defense in any legal dispute arising out of this Agreement, that
such action, suit or proceeding may not be brought or is not maintainable in
such court or that its property is exempt or immune from execution, that the
action, suit or proceeding is brought in an inconvenient forum or that the venue
of the action, suit or proceeding is improper. Each of the parties hereto agrees
that a final judgment in any action, suit or proceeding described in this
Section 6.3 after the expiration of any period permitted for appeal and subject
to any stay during appeal shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable laws.


6.4    Headings. Section headings used in this Agreement are for convenience
only and shall not affect the meaning or construction of this Agreement.


6.5    Entire Agreement. This Agreement and the Ancillary Agreements constitutes
the entire agreement between the parties hereto and supersedes all prior
agreements and understandings, both written and oral, with respect to the
subject matter hereof.


6.6    Amendment. Any term of this Agreement may be modified or amended only by
an instrument in writing signed by each of the parties hereto.


6.7    Severability. If any term or provision of this Agreement is held to be
invalid, illegal or unenforceable under applicable law in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.


6.8    Attorneys’ Fees. The prevailing party in any litigation brought to
interpret or enforce the terms and provisions of this Agreement shall be
entitled to recovery from the non-prevailing party its costs of litigation;
including without limitation, reasonable attorneys' fees.




10

--------------------------------------------------------------------------------





6.9    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


6.10    Successors and Assigns. Except as expressly provided in this Agreement,
the terms and conditions hereof shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of the Shares). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors or assigns any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.


6.11 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, Company and Noteholder hereby agree, at the request of
Company or Noteholder, to execute and deliver such additional documents,
instruments, conveyances and assurances and to take such further actions as may
reasonably be required to carry out the provisions hereof and give effect to the
transactions contemplated hereby.












[Signatures Follow on the Next Pages]


11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.




COMPANY:


Glowpoint, Inc.
                        
By:     /s/ David Clark    
Name: David Clark
Title: Chief Financial Officer






















Signature Page to Note Exchange Agreement

--------------------------------------------------------------------------------





NOTEHOLDER:


Shareholder Representative Services LLC
                        
By:     /s/ Christopher Letang    
Name: Christopher Letang
Title: Managing Director








Signature Page to Note Exchange Agreement